Citation Nr: 1224807	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  05-15 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for rheumatic heart disease, to include aortic valve disease, claimed as secondary to service-connected ischemic heart disease, posttraumatic stress disorder (PTSD), degenerative disc disease (DDD) of the lumbar spine, radiculopathy of the right and left legs, and/or chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to service connection for hypertension (HTN), to include as secondary to Agent Orange exposure or secondary to service-connected ischemic heart disease, PTSD, DDD of the lumbar spine, radiculopathy of the right and left legs, and/or COPD.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to August 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In February 2011, the Board remanded these claims for additional evidentiary development.  Subsequently in a September 2011 rating decision, service connection for ischemic heart disease was granted.  In a December 2011 supplemental statement of the case (SSOC), the RO not only addressed whether the Veteran's rheumatic heart disease, to include aortic valve disease and HTN, were of service origin or secondary to service-connected disorders of PTSD, DDD of the lumbar spine, radiculopathy of the bilateral lower extremities, and/or COPD, but also whether these conditions were secondary to or aggravated by the now service-connected ischemic heart disease.  The claims on appeal have been reclassified as on the title page of this decision to include this development.  The claims are now ready for further appellate consideration.  

The Board notes that service connection is in effect for various conditions, to include ischemic heart disease as secondary to Agent Orange exposure (coronary artery disease, status post coronary artery bypass grafting), PTSD, COPD with chronic bronchitis, DDD of the lumbar spine, and radiculopathy of the lower extremities.  The Veteran is also in receipt of a total rating based on individual unemployability (TDIU).  



FINDINGS OF FACT

1.  The competent medical evidence or records does not establish that the Veteran's rheumatic heart disease, to include aortic valve disease, is of service origin, or that it is proximately due to, the result of or made worse by service-connected ischemic heart disease, PTSD, DDD of the lumbar spine, radiculopathy of the right and left legs, and/or COPD.  

2.  The competent medical evidence or records does not establish that the Veteran's HTN is of service origin, that it is associated with herbicide exposure, or that it is proximately due to, the result of or made worse by service-connected ischemic heart disease, PTSD, DDD of the lumbar spine, radiculopathy of the right and left legs, and/or COPD.  HTN was first shown years post-service.


CONCLUSIONS OF LAW

1.  Rheumatic heart disease, to include aortic valve disease, was not incurred in or aggravated by active military service, is not secondary to or aggravated by a service-connected disease, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  

2.  HTN was not incurred in or aggravated by active military service, is not secondary to or aggravated by a service-connected disability, nor may it be presumed to have been incurred during service, to include as secondary to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in January 2009, March 2009, April 2009, and November 2009) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct, presumptive and secondary basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in letters dated in the letters mentioned above.  


Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as cardiovascular-renal disease, to include HTN, to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2011).  

Agent Orange

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6) (2011).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) (2011).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

The Board observes that the regulations pertaining to diseases presumptively associated with herbicide exposure have been recently amended. VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6)  are met.  38 C.F.R. § 3.309(e) (2011).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  

In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy, however, must be manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(ii) (2011); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  

Previously, the diseases for which service connection may be presumed to be due to an association with herbicide agents included AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).  Further, Note 2 under 38 C.F.R. § 3.309(e) states that, for the purposes of that section, "the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  

Recently, however, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e) (2011).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina] to the list of diseases associated with exposure to certain herbicide agents.  A newly added Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."  

Because the rule was identified as a major rule, implementation of the rule was subject to the provisions of the Congressional Review Act (CRA).  The CRA requires an agency to wait 60 days before implementing a major rule to allow Congress the opportunity to review the regulation.  On October 29, 2010, the Secretary issued a memorandum lifting the stay of appeals affected by the new herbicide-related presumptions.  See Chairman's Memorandum No. 01-10-37, "Lifting of Stay of Appeals Affected by New Herbicide-Related Presumptions."  The memorandum notes that the CRA waiting period for the regulation expired on October 30, 2010, and accordingly, the stay of the adjudication of the affected claims was lifted October 30, 2010.  

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  


Reasonable Doubt

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Background

With regard to rheumatic heart disease, the Veteran was hospitalized for rheumatic fever when he was eight years old, as reflected in private treatment records dated in April and May 1959.  At that time, the Veteran had pain in his legs, right thigh, and left foot. Range of motion of the right hip was also limited by pain.  The Veteran was diagnosed with acute rheumatic fever.  

At the Veteran's April 1968 enlistment examination, his heart was found to be normal but a history of rheumatic fever was noted.  An April 1968 STR reflects that the Veteran reported sharp stabbing pains in his chest.  His heart sounded normal.  The Veteran stated that he had been treated for rheumatic fever in 1959 with a recurrence in 1960.  The Veteran was diagnosed with an upper respiratory infection (URI).  A December 1969 STR reflects that the Veteran complained of chest pain.  He also reported that his legs ached and that he felt weak and tired.  It was noted that the Veteran had a history of rheumatic fever.  The Veteran was diagnosed with a "history of rheumatic fever."  A March 1969 STR reflects that the Veteran complained of pain in the left upper chest just lateral to sternum which had lasted for about a month.  He reported that it occurred every day and was aggravated by strenuous activity or by expansion of the chest.  The Veteran was diagnosed with costo-sternal irritation.  An April 1970 STR reflects that the Veteran reported occasional chest pain that had been present for about five months.  He also reported that he would sometimes get dizzy and have double vision.  He was diagnosed with intercostal muscle spasm.  It was noted that the Veteran had a history of recurring rheumatic fever and that the last bout of rheumatic fever was "about a year ago."  

After service, a February 1994 VA treatment record reflects a history of rheumatic fever, and a February 1996 VA treatment record records a diagnosis of rheumatic valvular disease.  Valvular heart disease was noted by VA in September 1995.  

An October 1996 VA treatment record reflects that the Veteran had valve disease.  A history of rheumatic fever in 1959 or 1960 was noted.  An undated VA referral form received at the RO in July 1997 reflects a rule-out diagnosis of valvular disease secondary to prior rheumatic fever.  In May 2008, the Veteran underwent aortic valve replacement by a private treating provider.  The Veteran was diagnosed with severe aortic valve stenosis.  

In a June 2009 VA examination report, the examiner opined that the Veteran's rheumatic heart disease and resulting prosthetic aortic valve replacement were not related to service.  The examiner explained that the Veteran had rheumatic fever prior to entering military service and that he was not diagnosed or treated for any known heart condition while on active duty.  The examiner noted that in rheumatic heart disease it may take many years for damaged valves to become symptomatic and require medical intervention.  In fact, the examiner stated that this was the normal progression of the disease.  

With regard to HTN, the evidence reveals that the Veteran's STRs and examination reports are negative for diagnoses of HTN or evidence of high blood pressure. 

A November 1990 VA treatment record reflects that the Veteran had "increased BP [blood pressure]."  His systolic blood pressure was 165mm and diastolic blood pressure was 85mm.  It was noted that he had a family history of HTN.  This blood pressure reading was above the threshold for isolated systolic HTN.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1) (2011).  

Thereafter, VA treatment records dated between 1994 and 1995 reflect blood pressure readings that generally were above the threshold for HTN, although VA treatment records dated in May 1994 and July 1994 reflected blood pressure readings of 123mm and 156mm for systolic blood pressure and 58mm and 68mm for diastolic blood pressure, respectively, which were below the threshold for hypertension.  See id.  

In a September 1995 VA treatment record, it was noted that the Veteran's blood pressure readings ranging from 172-184 (systolic) and 85-88 (diastolic) indicated that the Veteran's blood pressure was "hypertensive systolic."  An October 1995 VA treatment record reflects that the Veteran was evaluated for "white coat syndrome v. essential or primary HTN."  It was noted that his HTN was complicated by high nicotine intake and lack of exercise.  Thus, the evidence suggests that the Veteran had elevated blood pressure readings meeting the threshold for HTN as early as November 1990, and was officially diagnosed with the condition in September 1995.

In February 2011, the claims were remanded by VA for additional examination.  The requested evaluation was conducted in June 2011.  The examiner noted that he reviewed the claims file to form his opinions regarding etiology.  The Veteran's history of rheumatic heart disease was noted.  It was reported that the Veteran had aortic replacement valve surgery in May 2008 and surgical pathology at that time was consistent with prior history of rheumatic fever.  The pathology report showed multiple disrupted fragment of valvular tissue with dense fibrosis and extensive elastosis and focal nodular calcification consistent with a clinical history of rheumatic valvular disease causing aortic stenosis.  

The examiner noted in his report that the Veteran had a history of HTN with aortic valve disease with mechanical St. Jude valve.  The Veteran claimed that his aortic valve disease and HTN were related to service-connected ischemic heart disease or directly related to his military service.  The examiner found that his acute rheumatic fever occurred as a child.  His chronic valvular disease from rheumatic fever was something that developed over years and would occur at an unknown rate.  His active duty would not have contributed to the rate of extent of his valvular disease.  His complaints of chest pain and leg pain and weakness while on active duty would not have been a result of the appellant's rheumatic chronic valvular disease.  

The examiner further opined that the service-connected ischemic heart disease had not contributed to either HTN or his rheumatic heart disease.  His opined that the aortic valve disease was not a result of active military service, and that the Veteran's service-connected ischemic heart disease had not aggravated his aortic valve disease.  Further, the examiner opined that the Veteran's HTN was not related to military service and that it had not been aggravated by his service-connected ischemic heart disease.  

Subsequently dated records reflect treatment or examination regarding the Veteran's various medical conditions.  

Analysis

Based on a review of the evidence, the Board finds that service connection for rheumatic heart disease, to include aortic valve disease and HTN, is not warranted on direct, secondary, and presumptive bases.  Although the Veteran has been diagnosed with these conditions, the evidence does not show that they are related to his military service on any basis.  

On a direct/presumptive basis, the Board finds that the evidence supports a finding that the Veteran had rheumatic heart disease when he was a child and that his aortic valve disease resulted many years after service as a result of that nonservice-connected condition.  Moreover, the evidence supports a finding that his preexisting rheumatic heart disease was not aggravated beyond natural progression during service.  Moreover, as to HTN, the Board finds that the evidence supports a finding that this disorder was not present during service or until many years thereafter.  In reaching these conclusions, the Board observes that actual disease to the cardiovascular system is not indicated in the STRs.  

Moreover, there is no nexus evidence to support a finding of service connection for either rheumatic heart disease, to include aortic valve disease, or HTN.  No medical professional has provided any opinion that these conditions are related to his military service.  The medical opinions of record, that of the June 2009 examiner and the June 2011 examiner, indicate that the Veteran's preexisting rheumatic heart disease preexisted service and was not aggravated therein.  Moreover, his aortic valve disease was a result of that nonservice-connected disorder.  These VA examiners also opined that the Veteran's HTN was unrelated to his military service.  These opinions are uncontradicted and are supported by rationale.  

In reaching these conclusions, the Board observes that the evidence does not show that the appellant had any elevated blood pressure problems in service or immediately thereafter.  

In this regard, the Board notes that post service treatment for HTN is not indicated until many, many years after service separation.  And, as noted above, the Board finds that the onset of his post-service HTN did not occur in service.  The Board's finding is further supported by the lack of post-service evidence showing HTN until approximately 1990, almost 20 years after service separation.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

Thus, the lack of any evidence of cardiovascular complaints, symptoms, or findings (to include in particular elevated blood pressure readings) for almost two decades after discharge is itself evidence which tends to show that his HTN did not have its onset in service or for years thereafter.  Furthermore, the claims folder contains no competent evidence of HTN associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service medical records indicate any etiology of the Veteran's HTN.  Without evidence of an in-service event, injury, or disease to the Veteran's cardiovascular system or competent evidence of an association between his HTN and his active duty, service connection for HTN is not warranted. 

Moreover, the evidence does not show that the Veteran's rheumatic heart disease, to include aortic valve disease, or HTN, is secondary to his now service-connected ischemic heart disease, PTSD, DDD of the lumbar spine, radiculopathy of the right and left legs and/or his COPD.  The June 2011 exam addressed the Veteran's allegations that these conditions are secondary to service-connected conditions and provided negative nexus opinions for secondary service connection regarding these conditions that are supported by rationales.  As indicated by the examiner, the Veteran's rheumatic heart disease preexisted his military service (and his service-connected conditions).  Thus, none of those conditions were caused by it.  Also, the examiner opined that there were no aggravation issues in that his post service aortic valve heart disease was not the result of aggravation of this preexisting disorder.  Moreover, it was also determined that HTN was not caused by or aggravated by any of the service-connected conditions.  

Additionally, the evidence does not show that the Veteran's cardiovascular disease, to include HTN, was manifest to a degree of 10 percent or more within discharge from service.  Consequently, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 3.309 (2011).  

In the alternative, the Veteran has contended that his HTN is secondary to herbicide exposure.  HTN is not a disease presumptively related to herbicide exposure, nor has any medical professional provided any opinion indicating that the Veteran's HTN was caused by in-service exposure to herbicides.  Therefore, service connection as due to herbicide exposure is not warranted.

The Board acknowledges the Veteran's belief that his rheumatic heart disease, to include aortic valve disease, and HTN, are related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2011).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.  

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection for rheumatic heart disease, to include aortic valve disease, and HTN.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for rheumatic heart disease, to include aortic valve disease, and HTN, on a direct basis, or as secondary to service-connected ischemic heart disease, PTSD, DDD of the lumbar spine, radiculopathy of the lower extremities, and/or COPD, is denied.  Moreover, HTN did not result due to exposure to Agent Orange.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

Entitlement to service connection for rheumatic heart disease, to include aortic valve disease, claimed as secondary to service-connected ischemic heart disease, PTSD, DDD of the lumbar spine, radiculopathy of the right and left legs, and/or COPD, is denied.  

Entitlement to service connection for HTN, to include as secondary to Agent Orange exposure or secondary to service-connected ischemic heart disease, PTSD, DDD of the lumbar spine, radiculopathy of the right and left legs, and/or COPD, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


